Case 1:20-mj-03659-JG Document 2 Entered on FLSD Docket 09/23/2020 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-3659-GOODMAN

 UNITED STATES OF AMERICA,
               Plaintiff,

 v.

 ALEJANDRO JAVIER MARIN,

                   Defendant.
 __________________________________________/

                        DEFENDANT=S INVOCATION OF
                       RIGHT TO SILENCE AND COUNSEL

       The defendant named above does hereby invoke his right to remain silent and

 to counsel with respect to any and all questioning or interrogation, regardless of the

 subject matter, including, but not limited to, matters that may bear on or relate to

 arrest, searches and seizures, bail, pretrial release or detention, evidence at trial,

 guilt or innocence, forfeitures, or that may be relevant to sentencing, enhanced

 punishments, factors applicable under the U. S. Sentencing Guidelines, restitution,

 immigration status or consequences resulting from arrest or conviction, appeals or

 other post-trial proceedings.

       The defendant requests that the U. S. Attorney ensure that this invocation of

 rights is honored, by forwarding a copy of it to all law enforcement agents,

 government officials, or employees associated with the investigation of any matters




                                           1
Case 1:20-mj-03659-JG Document 2 Entered on FLSD Docket 09/23/2020 Page 2 of 2



 relating to the defendant.    Any contact with the defendant must be made through

 the defendant=s lawyer, undersigned counsel.



                                          Respectfully submitted,

                                          MICHAEL CARUSO
                                          FEDERAL PUBLIC DEFENDER


                                   BY:    s/ Christian Dunham
                                          Christian Dunham
                                          Assistant Federal Public Defender
                                          Florida Bar No. 146587
                                          150 West Flagler Street
                                          Suite 1700
                                          Miami, Florida 33130-1555
                                          Tel: 305-530-7000
                                          E-Mail Address: Christian_Dunham@fd.org


                              CERTIFICATE OF SERVICE

       I HEREBY certify that on September 23, 2020, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF.       I also certify that

 the foregoing document is being served this day on all counsel of record or pro se

 parties identified on the attached Service List in the manner specified, either via

 transmission of Notices of Electronic Filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.


                                                 s/Christian Dunham
                                                Christian Dunham


                                            2
